Opinion issued January 19, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00858-CV
———————————
byron thomas, Appellant
V.
city
of houston, Appellee

 

 
On Appeal from the 165th District Court 
Harris County, Texas

Trial Court Cause No. 2011-52895
 

MEMORANDUM OPINION
Appellant, Byron Thomas, attempts
to appeal a City of Houston Civil Service Commissioners’ ruling upholding
appellant’s indefinite suspension.  The
parties have notified this Court that the case has been removed from state to
federal court.  Additionally, the parties
have each filed motions to dismiss or withdraw the appeal.
Once a case has been removed from
state to federal court, the state court is divested of all jurisdiction over
the case.  See Meyerland Co. v. Fed. Deposit Ins. Corp., 848 S.W.2d 82, 83
(Tex. 1993) (order); Stroud v. VBFSB
Holding Corp., 917 S.W.2d 75, 84 (Tex. App.—San Antonio 1996, writ
denied).  Because this case has been
removed to federal court, this court lacks jurisdiction over this appeal.
Accordingly, we dismiss the appeal for
lack of jurisdiction.  We dismiss any pending motions as
moot.
We direct the Clerk to issue the mandate within 10
days of the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief
Justice Radack and Justices Higley and Brown.